Case 0:19-cv-60597-DPG Document 185 Entered on FLSD Docket 01/22/2021 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 0:19-cv-60597-DPG

  ROBERT HOSSFELD, individually
  and on behalf of others similarly situated,

                  Plaintiff,
          v.

  AM. FIN. SEC. LIFE INS. CO., et al.,

                  Defendants.
                                                    /

                           PLAINTIFF’S SUPPLEMENT
           IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS [Dkt. 178]

          Defendants’ supplemental joint motion to dismiss, Dkt. 178, argues that the entirety of

  the TCPA’s decades-old robocall prohibition, 47 U.S.C. § 227(b)(1)(A)(iii), was invalid from the

  date the United States enacted a government-debt collection exception in 2015 to when the

  Supreme Court severed it from the statute five years later in Barr v. Am. Ass’n of Political

  Consultants, Inc., 140 S. Ct. 2335 (2020) (“AAPC”). Plaintiff respectfully notifies the Court of

  several recent decisions that reject Defendants’ position.

          1.      Shen v. Tricolor Cal. Auto Grp., 2020 WL 7705888, at *4 (C.D. Cal. Dec. 17,

  2020) (Ex. A), rejected Creasy and its progeny, finding that AAPC severed and invalidated the

  government debt collection exception, only, leaving the remainder of the TCPA intact:

          Creasy, and Lindenbaum and Hussain, the two district court opinions following it,
          have broadened the scope of AAPC’s limited holding by construing it as, in
          essence, invalidating the entirety of § 227(b)(1)(A)(iii), rather than just the
          government debt exception.... This Court, like several others to have considered
          the issue, declines to adopt an analysis that appears to be at odds with the views of
          a majority of the Supreme Court’s Justices and the Ninth Circuit.

  Id. (citations omitted).
Case 0:19-cv-60597-DPG Document 185 Entered on FLSD Docket 01/22/2021 Page 2 of 4




         2.        Trujillo v. Free Energy Savings Co., No. 5:19-cv-02072 (C.D. Cal. Dec. 21, 2020)

  (Dkt. 76) (Ex. B), likewise rejected the Creasy line of cases, applying the framework espoused in

  Frost v. Corp. Comm’n of Okla., 278 U.S. 515, 526-27 (1929), which held that an

  unconstitutional amendment to a preexisting, otherwise constitutional statute is a nullity, leaving

  the remainder intact and wholly enforceable. Id. pp. 6-7. Trujillo thus held that “the 2015

  amendment was void ab initio, and the pre-amendment statute should be treated as the valid

  expression of legislative intent.” Id.; see also Rieker v. Nat’l Car Cure, LLC, 2021 WL 210841,

  at *1 (N.D. Fla. Jan. 5, 2021) (adopting Trujillo’s reasoning in denying motion to dismiss).

         3.        Stoutt v. Travis Credit Union, 2021 WL 99636 (E.D. Cal. Jan. 12, 2021) (Ex. C),

  similarly relied on Frost and other Supreme Court precedent to deny a motion for judgment on

  the pleadings:

         Holding the entire robocall ban to be ineffective as to calls made between 2015
         and 2020 would improperly construe AAPC … [and] undermine the Court’s
         central purpose in severing the statute.

  Id. at *4. Stoutt also distinguished Grayned, cited by Defendants here, characterizing it as

  “misplaced” as to these circumstances: “Because the Court did not have occasion to sever the

  offending portion from the remainder of the statute (as the state legislature had already amended

  it), Grayned says nothing about how courts should treat alleged violations of law that occurred

  during a period of unconstitutionality resulting from addition of an unconstitutional statutory

  exception that has since been severed and invalidated.” Id. 1

         4.        Other decisions reject analogous defense arguments outright. E.g., Abramson v.

  Fed. Ins. Co., 2020 WL 7318953, at *2 (M.D. Fla. Dec. 11, 2020) (denying motion to dismiss—

  “[a]lthough XenCall cites two cases supporting its arguments [i.e., Creasy and Lindenbaum], the

  1
         See also Ex. B, Trujillo p. 8 (citing defense reliance on Grayned in this context as
  “misleading[]”).
                                                    2
Case 0:19-cv-60597-DPG Document 185 Entered on FLSD Docket 01/22/2021 Page 3 of 4




  vast majority of cases this Court has reviewed conclude that parties may continue to bring claims

  under the portions of § 227(b) unaltered by AAPC”) (citing cases) (Ex. D)).

         5.      Toney v. Advantage Chrysler-Dodge-Jeep, Inc., No. 6:20-cv-00182 (M.D. Fla.

  Dec. 14, 2020) (Dkt. 98) (Ex. E), denied as moot the defendant’s motion to dismiss based on

  AAPC, on the basis that it was not timely filed pursuant to Fed.R.Civ.P. 12(g). 2 Applied here,

  Rule 12(g) requires denial of Defendants’ supplemental motion to dismiss, Dkt. 178, because

  they failed to timely raise these arguments in their earlier motion to dismiss, Dkt. 153.

  Defendants cannot claim they lacked an earlier opportunity to raise this issue: At the time they

  filed their earlier motion to dismiss on June 8, 2020, Duguid, the appellate decision leading up to

  AAPC, 3 and numerous district court decisions 4 had already severed the TCPA’s government-debt

  exception when faced with analogous defense arguments. AAPC invalidated the government debt

  exemption, only, and expressly left the remainder of the TCPA intact as constitutional. Thus,

  though Defendants couch their motion as one pursuant to Fed.R.Civ.P. 12(b)(1), it should be

  treated as one brought under Fed.R.Civ.P. 12(b)(6). And because these arguments were not

  raised in Defendants’ first motion to dismiss, even though they were available, these arguments

  are waived pursuant to Fed.R.Civ.P. 12(g).

         6.      Finally, Plaintiff wishes to point out that Defendants’ motion is inapplicable to

  Count II’s internal Do Not Call claims under 47 C.F.R. § 64.1200(d). Dkt. 140, SAC ¶¶ 177-196.

  Defendants tacitly concede this by not responding to the arguments raised in Plaintiff’s

  opposition, Dkt. 181 at 19.



  2
          See Fed. R. Civ. P. 12(g) (“Except as provided in Rule 12(h)(2) or (3), a party that makes
  a motion under this rule must not make another motion under this rule raising a defense or
  objection that was available to the party but omitted from its earlier motion.”).
  3
          AAPC v. FCC, 923 F.3d 159, 172 (4th Cir. 2019).
  4
          See generally Dkt. 181, Pl.’s Resp. pp. 10-11 (citing cases).
                                                   3
Case 0:19-cv-60597-DPG Document 185 Entered on FLSD Docket 01/22/2021 Page 4 of 4




                                               Respectfully submitted,

                                               ROBERT HOSSFELD, individually and on
                                               behalf of others similarly situated

  Dated: January 22, 2021                      By: s/ Scott D. Owens
                                                   Scott D. Owens (FBN 597651)
                                                   SCOTT D. OWENS, P.A.
                                                   2750 N. 29th Ave., Ste. 209A
                                                   Hollywood, FL 33020
                                                   Telephone: (954) 589-0588
                                                   scott@scottdowens.com

                                                   Alexander H. Burke (pro hac vice)
                                                   BURKE LAW OFFICES, LLC
                                                   909 Davis St., Suite 500
                                                   Evanston, IL 60201
                                                   Telephone: (312) 729-5288
                                                   aburke@burkelawllc.com

                                                   Counsel for Plaintiff



                                  CERTIFICATE OF SERVICE

         I hereby certify that, on January 22, 2021, I caused the foregoing to be electronically filed

  with the Clerk of the United States District Court for the Southern District of Florida using the

  CM/ECF system, which will send notification of such filing to all counsel of record.

                                               s/ Scott D. Owens
                                               Scott D. Owens Esq.




                                                  4
